Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	This action is in response to the application filed on 06 November 2017.
Claims 19-33 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/30/2018 and 03/16/2018 have being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 19 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 9813472, claims 1 and 19 of U. S. Patent No. 8880721 and claims 1 and 19 of U. S. Patent No. 9344496. both sets of claims are directed to the same invention of reducing consumption of network bandwidth during streaming of media segments therefore, it would have been obvious to one of ordinary skill in the art derive the new set of claims from the previously patented claims so as to seek broader scope of patent protection.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
6.	Claims 19-22 and 28-31 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rosenman et al., U. S. Patent No. 8549150 B1.





Regarding claim 21, Roseman discloses wherein the sharing comprises distributing segment mapping information that includes information received from the other client (see Roseman, col. 2 lines 45-60 and col. 8 line 60-col. 9 line 5).

Regarding claim 22, Roseman discloses wherein the other client obtains the media segments from the media client if the media segments are available from the media client, and otherwise obtaining the media segments from the external server (see Roseman, col. 1 lines 25-31 and col. 9 lines 6-14).

Regarding claim 28, Roseman discloses a client device configured to operate as one of a plurality of clients in a local area network, the client device comprising a processor, memory and an interface to the local area network, wherein the client device is configured to obtain and playback a media stream made up of a series of media segments that are each made available from an external server by executing an automated process (see Roseman, fig. 1, abstract and col. 2 lines 5-10; streaming method where media stream portions are obtain among clients is disclosed) comprising: receiving segment mapping information from another client device of the plurality of 

Regarding claim 29, Roseman discloses wherein the client device is further configured to obtain additional segment mapping information from other ones of the plurality of clients and to retrieve additional media segments of the media stream from the other clients using the additional segment mapping information during playback of the media stream by the client device (see Roseman, col. 8 line 60-col. 9 line 5).

Regarding claim 30, Roseman discloses wherein the client device is further configured to obtain the additional media segments from the other clients if the additional media segments are available from the other clients, and to otherwise obtain the additional 

Regarding claim 31, Roseman discloses wherein the client device is further configured to obtain the additional segments from the other client instead of the external server to thereby reduce consumption of network bandwidth (see Roseman, col. 6 lines 30-34 and col. 9 lines 6-14).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roseman in view of Fang et al, U. S. Patent Publication No. 2008/0205389.
Although Roseman discloses the invention substantially as claimed, it does not explicitly disclose further comprising the client device applying a priority policy rule defining segment quality priorities and network priorities that are used when obtaining the media segments for playback, and wherein the network priorities define the ordering in which media segments at defined qualities should be retrieved from other clients on the local network and servers on external networks.


Regarding claims 32, Rosenman-Fang teaches wherein the client device further applies a priority policy rule defining segment quality priorities and network priorities that are used when obtaining media streamlets for media playback, wherein the segment quality priorities consider the particular quality of each segment (see Fang, ¶ [0038]-[0039] and [0047]).


7.	Claims 24-27 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roseman in view of Chan et al, U. S. Patent No. 7925781.

Regarding claim 24, although Roseman discloses the invention substantially as claimed, it does not explicitly disclose wherein the plurality of clients is linked in a ring structure.


Regarding claim 25, although Roseman discloses the invention substantially as claimed, it does not explicitly disclose wherein the plurality of clients is linked in a hierarchical structure.
Chan teaches wherein the plurality of clients is linked in a hierarchical structure (Chan, col. 2 lines 21-23). It would have obvious to one of ordinary skill in the art at the time of the applicant’s invention to prefer to use hierarchal structure in a peer to peer streaming network as opposed to ring structure.

Regarding claim 26, Roseman-Chan teaches further comprising creating a defined number of tokens for an additional client that joins the hierarchal structure (see Chan, col. 2 lines 21-23 and col. 5 lines 9-31).

Regarding claim 27, Roseman-Chan teaches wherein the creating a defined number of tokens comprises creating the defined number of tokens based on a maximum number of mapping information exchange connections that are supportable (see Chan, col. 2 liens 59-64 and col. 5 liens 9-31).



Regarding claim 33, Roseman-Chan teaches wherein each segment comprises at least a portion of a data file that contains an individually identifiable and individually addressable portion of the media stream having a particular quality (see Chan, col. 4 liens 53-57).

Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444